Citation Nr: 1819283	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  13-35 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to special monthly compensation based on aid and attendance and housebound status (SMC).



ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of January 2008 and February 2013 rating decisions of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In notices of disagreement (NODs), the Veteran indicated that he wanted a hearing before a Veterans Law Judge.  In August 2015, the Board sent the Veteran a letter asking if he still desired a Board hearing.  In September 2015, the Veteran withdrew his request for a hearing.  38 C.F.R. § 20.704(e).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts service connection for an acquired psychiatric disorder is warranted.  The Board remanded the claim in December 2015 for a VA PTSD examination.  The Veteran underwent the VA examination in April 2017.  Although the examiner provided opinions as to direct service connection, the Board finds an additional opinion is necessary as to whether the Veteran has an acquired psychiatric disorder secondary to his service-connected disabilities.  In a September 2001 fee-based examination report, the Veteran complained of extreme fits of anger and depression while on Prednisone, a treatment for his service-connected sarcoidosis.  As this evidence raises the question of whether there is a psychiatric disorder caused or aggravated by his service-connected disabilities, another VA opinion is necessary. 

Regarding the Veteran's claim for SMC, the resolution of the Veteran's claim for service connection may have a substantial effect on the merits of his claim for SMC based on the need for regular aid and attendance or housebound status.  The claim for SMC is inextricably intertwined with the claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any current VA treatment records pertaining to the issues on appeal.

2.  Thereafter, return the claims file to the VA examiner who conducted the April 2017 VA examination or, if unavailable, another appropriate VA examiner for an addendum opinion.  If the VA examiner determines an additional clinical examination of the Veteran is necessary, one is to be arranged.  The entire claims file must be provided to the examiner for review in conjunction with the examination.  Any clinically indicated testing and/or consultations must be performed.

Following a review of the claims file and clinical evaluation of the Veteran, if performed, the examiner is requested to opine as to whether it is at least as likely as not (probability of at least 50 percent) that any diagnosed psychiatric disability was (i) caused by, or (ii) aggravated by a service-connected disability, to include diabetes, sarcoidosis, peripheral neuropathy, and skin lesions.

A complete rationale must be offered for all opinions expressed, including a discussion of the evidence and medical principles which led to the conclusions reached.

3.  Finally, readjudicate the issues on appeal, to include the claim for SMC based on the need for aid and attendance or housebound status.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




